Order directing the building inspector of the City of Glen Cove to issue a certificate of occupancy for the use of certain premises as a school, decreeing that the activities conducted upon the premises during the summer of 1947 constituted the respondents a private school within the purview of the Building Zone Ordinance of the City of Glen Cove, and setting aside the contrary determinations of the city building inspector and of the Glen Cove zoning board of appeals, reversed on the law and the facts, and the determination of the zoning board of appeals that the 1947 summer use of the premises violated the zoning ordinance reinstated and confirmed, with $25 costs and disbursements. The evidence presented to the zoning board of appeals by the respondents clearly indicates that the primary purpose of the activities conducted on the premises during the summer of 1947 was recreational rather than educational. The respondents were not registered by the State Department of Education to conduct even a nursery school thereon until after this proceeding was instituted. Special Term, therefore, should not have disturbed the board’s determination that the 1947 summer activities, as to children over nursery school age, were conducted in violation of subdivision 3 of section 2-a of the zoning ordinance. That section permits “ school ” uses in a residence AA district, but does not allow the maintenance therein of a summer camp. Upon the proof in this record, it does not appear that the determination of the zoning board of appeals was either arbitrary, capricious or unjustified. Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.